REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and that the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed.  
Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.  The known prior art does not teach claim 1 as a whole, in particular:
the input data clock is recovered from the input data; and a synchronization circuit configured to: receive the output data clock from the jitter filtering circuit; and generate synchronization data by performing cross-clock-domain synchronization on the input data based on the input data clock and the output data clock, wherein the synchronization data is in a clock domain of the output data clock.

None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1.
	In addition, regarding independent claim 10, the known prior art does not teach claim 10 as a whole, in particular:
output the output data clock, wherein the input data clock is any one of N recovered data clocks recovered by a clock recovery circuit from the N channels of input data, and wherein N > 1; and
N synchronization circuits configured to receive the output data clock from the jitter filtering circuit, wherein each of the N synchronization circuits is configured to generate one of N channels of synchronization data by performing cross-clock-domain synchronization on each of the N channels of input data based on the input data clock and the output data clock, and wherein the N channels of synchronization data are in a clock domain of the output data clock.

None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 10.

output the output data clock, wherein the cross-clock-domain processing circuit is configured to perform cross-clock-domain processing on input data, and wherein the input data clock is recovered from the input data;
a synchronization circuit configured to: receive the processed input data clock from the jitter filtering circuit; and perform cross-clock-domain synchronization on the input data based on the input data clock and the output data clock, to generate synchronization data, wherein the synchronization data is in a clock domain of the output data clock.

None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D HOUSTON whose telephone number is (571)270-3901. The examiner can normally be reached M-F 10-7 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM D HOUSTON/Primary Examiner, Art Unit 2842